Citation Nr: 1703686	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO. 11-10 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus. 

2. Entitlement to service connection for an acquired psychiatric disorder, to include depression, dysthymic disorder, and panic disorder, to include as secondary to service-connected diabetes mellitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from February 1970 to March 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Detroit, Michigan. The claims were remanded in January 2016 for evidentiary development, and all actions required by the remand have been accomplished. 

In the May 2009 rating decision, the RO denied service connection for dysthymic disorder, claimed as depression; however, in light of the evidence of record, including a diagnosis of panic disorder with agoraphobia, the Board has characterized the issue on appeal as reflected on the title page. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).


FINDINGS OF FACT

1. The evidence is in relative equipoise regarding a finding that current hypertension was caused or aggravated, as due to changes to the interior of blood vessel linings, by service-connected diabetes. 

2. The evidence is in relative equipoise regarding a finding that current acquired psychiatric pathology, to include depression and dysthymic disorder, was aggravated beyond the natural course of the disease process by the symptoms and treatment modalities associated with service-connected diabetes. 




CONCLUSIONS OF LAW

1. The criteria for service connection for hypertension have been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

2. The criteria for service connection for an acquired psychiatric disorder have been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that his hypertension and psychiatric condition were caused, or aggravated beyond the natural course of the disease process, by his service-connected hypertension. 

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service. 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303. Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303 (d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Additionally, for those disorders listed as "chronic" in 38 C.F.R. § 3.309 (a), 38 C.F.R. § 3.303 (b) allows for a Veteran to establish service connection based on a continuity of symptomatology without respect to establishing a nexus to service. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), (overruling Savage v. Gober, 10 Vet. App. 488 (1997)). Hypertension and psychoses are included as such disabilities. Also, should these disabilities be manifested to a compensable degree within the first post-service year, service connection will be presumed. See 38 C.F.R. §§ 3.307, 3.309. 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310 (a). Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310 (a). See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The claims were remanded and VA examiners were asked as to if it was likely that hypertensive and psychiatric disorders had origins, or were otherwise aggravated, by diabetes. It was specifically directed that earlier, private examination reports, dated in 2009 and 2011, be referenced in the drafting of an opinion. The VA examiners, however, in the posited 2016 opinions, did not make mention of these earlier findings. Indeed, with respect to hypertension, while a current kidney function test result was provided, the examiner stated that, due to "medical literature" and the documented clinical history, there was no linkage to diabetes. The psychiatric examiner noted that the Veteran only experienced a panic disorder and that the causes for panic attacks were unknown. Again, the earlier private evidence was not accounted for, and the Board cannot assign these opinions any significant probative weight as a result. 

In reviewing the claims, it is noted that the Veteran has been treated for well-controlled hypertension since at least 2008, with a report to a VA examiner in February 2009 noting a diagnosis dating to 2005. The Veteran was also diagnosed with dysthymic and depressive disorders at that time by VA providers.

In a private physician's statement, received by the Board in March 2011, it was documented that the Veteran had been diagnosed with diabetes since June 2000, and that cardiovascular and depressive complications existed as related co-morbidities. The private physician stated that "clearly, the diabetes and its treatment aggravated the depression." It was noted that "any chronic disease state will aggravate depression." In other words, the Veteran's depressive state, even if it did exist prior to diagnosis with diabetes, would worsen due to the treatment and assessment of a chronic illness such a diabetes (which is life-long and requires continual management and medical intervention). With respect to the relationship between diabetes and hypertension, the private physician explained that "[diabetes mellitus] causes small and large vessel disease and damages the endothelium." This damage to blood vessel structure "aggravates hypertension" in the Veteran. The private physician explained that the Veteran was in continual care for the "side effects" of diabetes, to which he specifically included depression. 

When compared to VA examinations, the private opinion is well-rationalized in its conclusions. The VA opinions are based solely on a lack of documentation in the medical records of a nexus, and the most recent psychiatric examination, while noting the panic aspects of the condition, did not fully consider depression and dysthymia which has been diagnosed since 2000. While there is not a lot of text associated with the private examiner's opinion, he nonetheless noted how chronic conditions (which, as noted, necessitate a high degree of medical management and involvement with care providers) cause an exacerbation of depressive symptoms as a matter of course. In addition, the explanation of changes to the interior of blood vessel linings as due to the contributions of diabetes, allowing for an easier development of hypertensive vascular disease, clearly explains that, at the very least, there is an aggravating relationship between a service-connected condition and the claimed hypertension. 

In short, the Board finds the private examination report of 2011 to be more probative than VA opinions against a nexus. The 2011 report is based on a long-standing treatment history between that clinician and the Veteran (to include outside of the context of a claim for benefits), and the rationales provided for the conclusions are, while concise, adequate to resolve the issues on appeal. Accordingly, taking the evidence in a light most favorable to the Veteran, the Board can conclude that, at the very least, the evidence is in relative equipoise regarding a finding that current hypertension and acquired psychiatric pathology were caused or aggravated by service-connected diabetes. As such, the claims are granted. 


ORDER

Service connection for hypertension, to include as secondary to service-connected diabetes mellitus, is granted. 

Service connection for an acquired psychiatric disorder, to include depression, dysthymic disorder, and panic disorder, to include as secondary to service-connected diabetes mellitus, is granted. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


